[Execution Version]
EXHIBIT 10.3
AMENDMENT NO. 9
TO
CREDIT AGREEMENT
     THIS AMENDMENT NO. 9 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 29, 2010, is by and among BALDWIN TECHNOLOGY COMPANY, INC., a Delaware
corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH, a German company
(“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), BALDWIN OXY-DRY GMBH
(formerly known as “OXY-DRY MASCHINEN GMBH”), a German company (“Oxy-Dry GmbH”,
and, collectively with the Parent, Newco and BGG, the “Borrowers”), the other
Credit Parties (as defined in the Guaranty and Collateral Agreement (as defined
below)) a party hereto, the Lenders (as defined in the Credit Agreement referred
to below) signatory hereto and BANK OF AMERICA, N.A., a national banking
association (as successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION), in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of November 21, 2006, as amended by that
certain (i) Amendment to Credit Agreement dated as of December 29, 2006,
(ii) Waiver, Consent and Amendment No. 2 to Credit Agreement, dated as of
April 18, 2007, (iii) Waiver, Consent and Amendment No. 3 to Credit Agreement
dated as of January 3, 2008, (iv) Amendment No. 4 to Credit Agreement dated as
of February 26, 2008, (v) Modification and Limited Waiver Agreement dated as of
March 31, 2009, as amended and restated as of May 15, 2009 and amended on
June 22, 2009 (such Modification and Limited Waiver Agreement, as so amended and
restated and as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Modification and
Limited Waiver”), (vi) Waiver and Amendment No. 5 to Credit Agreement dated as
of July 31, 2009 (“Amendment No. 5”), (vii) Waiver and Amendment No. 6 to Credit
Agreement dated as of May 12, 2010, (viii) Waiver and Amendment No. 7 to Credit
Agreement dated as of June 9, 2010 and (ix) Amendment No. 8 to Credit Agreement
dated as of September 28, 2010 (“Amendment No. 8”);
     B. The term “Credit Agreement” as used in this Amendment shall mean such
Credit Agreement as amended as set forth in paragraph A above;
     C. The Guaranty and Collateral Agreement (as defined in the Credit
Agreement) was amended pursuant to (i) Amendment No. 1 to Guaranty and
Collateral Agreement, dated as of June 24, 2009, (ii) Amendment No. 2 to
Guaranty and Collateral Agreement, dated as of February 16, 2010 and Amendment
No. 3 to Guaranty and Collateral Agreement, dated as of June 30, 2010;
     D. The Borrowers have requested that Lenders constituting at least the
Required Lenders agree to further amend the Credit Agreement to make certain
modifications to the

 



--------------------------------------------------------------------------------



 



definition of EBITDA and a corresponding modification to Exhibit B to the Credit
Agreement; and
     E. The Administrative Agent and the Lenders signatory hereto, representing
at least the Required Lenders, are willing to provide for such amendments upon
the terms and subject to the conditions set forth in this Amendment.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement unless
otherwise stated herein.
ARTICLE II
AMENDMENTS
     2.01 Amendment to Section 1.1: Addition of New Definitions. Section 1.1 of
the Credit Agreement is hereby amended by adding the following new definition
(to be inserted in proper alphabetical order):

      Amendment No. 9 means that certain Amendment No. 9 to Credit Agreement
dated as of September 29, 2010, among Borrowers, the other Credit Parties a
party thereto, the Lenders signatory thereto and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.

     2.02 Amendment to Definition of EBITDA. The definition of the term EBITDA
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
(effective as of the date of this Amendment) to read in its entirety as follows:

      EBITDA means, for any period, Consolidated Net Income for such period plus
(without duplication), in each case to the extent deducted in determining such
Consolidated Net Income in such period, (i) Interest Expense, (ii) income tax
expense and franchise tax expense (to the extent in lieu of income tax expense),
(iii) depreciation and amortization, (iv) non-cash charges (if any) under FAS
No. 142 regarding the impairment of goodwill, (v) other non-cash impairment
charges with respect to long-term assets (for the avoidance of doubt there is no
“add-back” under this clause (v) or any other clause of this definition for any
increases in the reserves with respect to inventory or accounts receivable or
for any write-off with respect to inventory or accounts receivable),
(vi) non-cash write offs of previously capitalized financing costs,
(vii) restructuring charges or restructuring expenses (whether cash or non-cash)
incurred by the Parent or its Subsidiaries with respect to (a) the closure or
consolidation of plants or offices, (b) rent reserves for closed or consolidated
plants or offices and (c) severance payments for employees terminated as part of
a general downsizing, (viii) establishment or increase in

-2-



--------------------------------------------------------------------------------



 



      reserves for uninsured litigation claims provided that the aggregate
add-back under this clause (viii) shall not exceed $100,000 for such period,
(ix) non-cash expenses (if any) resulting from the grant by the Parent of
Capital Securities (including options and the Warrants), (x) non-capitalized
one-time out-of-pocket fees (including the Amendment Fee (as defined in
Amendment No. 5) and any fees payable pursuant to the Agent Fee Letter in
connection with Amendment No. 5) and legal and financial advisor expenses, not
to exceed $998,000 in the aggregate for purposes of this clause (x), incurred
(in such period) by the Parent and its Subsidiaries in connection with the
negotiation, execution and delivery of Amendment No. 5 and any documents
prepared and delivered in connection therewith or any term sheet relating
thereto (such one-time fees and expenses, the “Fifth Amendment Expenses”),
(xi) to the extent paid by the Borrowers and not capitalized, the $20,000 waiver
fee under Amendment No. 6 and the legal fees of the Administrative Agent
incurred in connection with Amendment No. 6, (xii) to the extent paid by the
Borrowers and not capitalized, the $100,000 amendment fee under Amendment No. 7
and the legal fees and Capstone fees incurred by the Agent in connection with
Amendment No. 7, (xiii) to the extent paid by the Borrowers and not capitalized,
the $50,000 amendment fee under Amendment No. 8 and the legal fees and Capstone
fees incurred by the Agent in connection with Amendment No. 8 and by the Agent
(and any Lender) in connection with the Warrants and legal fees incurred by the
Borrowers in connection with Amendment No. 8 and the Warrants, (xiv) to the
extent paid by the Borrowers and not capitalized, the $25,000 amendment fee
under Amendment No. 9 and the legal fees incurred by the Agent in connection
with Amendment No. 9 and the legal fees incurred by the Borrowers in connection
with Amendment No. 9, and (xv) severance expenses incurred by reason of the
non-renewal of the employment contract of the President and Chief Executive
Officer of the Parent provided that the add-back under this clause (xv) shall
not exceed (for all periods in the aggregate) $900,000, all on a consolidated
basis of the Parent and its Subsidiaries. In addition, such adjustments shall be
made when calculating EBITDA as shall in good faith be required by the
Administrative Agent in connection with the Nordson UV Acquisition (including
without limitation the elimination of one-time events (whether expense, loss,
income or gain) associated with the Nordson UV Acquisition). It is further
agreed (but without duplication with any add-back pursuant to clause (ix) above)
that any non-cash gain or income or non-cash loss or expense resulting from
recording or “marking to market” the value of the put contained in the Warrants
shall be excluded when determining EBITDA.

     2.03 Amendment to Exhibit B. Exhibit B to the Credit Agreement is hereby
amended and restated (effective as of the date of this Amendment) to read in its
entirety as set forth in Exhibit B attached hereto and hereby made a part
hereof.
ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions to Effectiveness. The effectiveness of the amendments set
forth in Article II above are each subject to the satisfaction (by no later than
November 12, 2010 unless

-3-



--------------------------------------------------------------------------------



 



the Administrative Agent extends such date) of the following conditions
precedent, unless specifically waived in writing by the Administrative Agent:
     (a) The Administrative Agent shall have received the following documents,
each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) this Amendment duly executed by Borrowers and the other Credit Parties
and the Lenders constituting at least the Required Lenders; and
     (ii) such other documents as reasonably requested by the Administrative
Agent; and
     (b) Borrowers shall have paid the legal fees of Finn Dixon & Herling LLP
incurred in connection with the preparation of this Amendment (and incurred in
connection with certain services relating to Amendment No. 8 performed after
September 28, 2010) in an amount equal to $7,950.
     (c) The Borrowers shall pay the Amendment No. 9 Fee (as defined below).
ARTICLE IV
AMENDMENT FEE
     4.01 Amendment Fee. In consideration of the Required Lenders entering into
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers hereby agree to pay
to each Lender who executes and delivers this Amendment on or before
November 12, 2010, an amendment fee (the “Amendment No. 9 Fee”) equal to such
Lender’s Pro-Rata Share (as defined in clause (d) of the definition of Pro-Rata
Share) of $25,000. The Amendment No. 9 Fee shall be fully earned on the date
hereof and shall be payable no later than November 11, 2010. Any failure of the
Borrowers to pay, when due, the Amendment No. 9 Fee shall constitute an Event of
Default under the Credit Agreement.
ARTICLE V
NO WAIVER
     5.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Administrative Agent or the Lenders of any covenant or provision
of the Credit Agreement, the Guaranty and Collateral Agreement, this Amendment,
the other Loan Documents, the Warrants, or of any other contract or instrument
among the Borrowers and/or the other Credit Parties, as the case may be, and the
Administrative Agent and/or the Lenders (and/or their respective Affiliates), as
the case may be, and the failure of the Administrative Agent and/or Lenders
(and/or their respective Affiliates) at any time or times hereafter to require
strict performance by the Borrowers and/or the other Credit Parties of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent and the Lenders (or their respective Affiliates) to
thereafter demand strict compliance therewith.

-4-



--------------------------------------------------------------------------------



 



ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; CONFIRMATIONS
     6.01 Ratifications; etc. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in Credit Agreement and the other Loan Documents. The terms and provisions
of the Credit Agreement and the other Loan Documents, as amended hereby, and of
the Warrants, are ratified and confirmed and shall continue in full force and
effect. The Borrowers, the other Credit Parties, the Lenders and the
Administrative Agent agree that the Credit Agreement and the other Loan
Documents, as amended hereby, shall continue to be legal, valid, binding
obligations of the parties thereto, enforceable against such parties in
accordance with their respective terms. Without limiting the generality of the
foregoing, the Borrowers and the other Credit Parties hereby confirm and agree
that (a) all Liens under the Collateral Documents (as amended) remain in full
force and effect (as so amended) and (b) the guaranty obligations and other
obligations of the Borrowers and all other Credit Parties under the Guaranty and
Collateral Agreement (and other applicable Collateral Documents), as amended,
remain in full force and effect (as so amended) and (as set forth in the
Guaranty and Collateral Agreement) shall not be impaired or otherwise limited by
any waiver or modification set forth in this Amendment (and nothing contained in
this Amendment shall, or shall be interpreted to, create a custom, course of
dealing or other agreement or arrangement by which the consent or confirmation
of any Credit Party to any modification or waiver is required in order to keep
any obligations under the Guaranty and Collateral Agreement (and other
applicable Collateral Documents) in full force and effect, it being agreed that
no such consent or confirmation is necessary or required in order to keep such
obligations in full force and effect). Without limiting the generality of the
foregoing (or of Section 1.2(e) of the Credit Agreement), it is hereby confirmed
and agreed that any reference in the Loan Documents to any Note shall include
all amendments, restatements, supplements and other modifications thereto and
any Notes issued under Section 15.6.1 of the Credit Agreement and/or other Notes
in substitution or replacement of any Note(s). Any breach of any representation,
warranty, covenant or confirmation set forth in this Amendment by any Borrower
or any other Credit Party shall be deemed to constitute an Event of Default
under the Credit Agreement.
     6.02 Representations and Warranties. Each of the Borrowers and the other
Credit Parties hereby represents and warrants to the Administrative Agent and
the Lenders that (a) the execution, delivery and performance of this Amendment
and any and all Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate (or other applicable
organization) action on the part of such Borrower or other Credit Party, as the
case may be, and will not violate the charter, by-laws or other organizational
documents of such Borrower or other Credit Party; (b) the representations and
warranties of such Borrower or other Credit Party, as the case may be, contained
in any Loan Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
(c) after giving effect to the amendments set forth herein, no Event of Default
or Unmatured Event of Default under

-5-



--------------------------------------------------------------------------------



 



the Credit Agreement has occurred and is continuing; and (d) no Credit Party
that is party to the Guaranty and Collateral Agreement has changed its legal
name since November 21, 2006 except (i) Newco changed its name from Mainsee 430.
VV GmbH to Baldwin Germany Holding GmbH, (ii) Oxy-Dry GmbH changed its name from
Oxy-Dry Maschinen GmbH to Baldwin Oxy-Dry GmbH, (iii) Baldwin Southeast Asia
Corporation changed its name from Oxy-Dry Asia Pacific, Inc. and (iv) Baldwin
Rockford Corporation has merged with and into Baldwin Americas Corporation. The
Borrowers and the other Credit Parties acknowledge and agree that all unpaid
principal of, and accrued and unpaid interest under, each of the Loans is justly
owed without claim, counterclaim, cross-complaint, offset, defense or other
reduction of any kind against the Lenders or the Administrative Agent. The
Parent acknowledges and agrees that each Warrant constitutes the legal, valid
and binding obligation of the Parent, enforceable against the Parent in
accordance with its respective terms and Parent has no claims, counterclaims,
cross-complaints, offsets, defenses or other reduction of any kind with respect
to its respective obligations thereunder.
     6.03 Confirmations. All confirmations and agreements set forth in Sections
7.03, 7.04 and 7.05 of Amendment No. 5 remain in full force and effect.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Guaranty and Collateral Agreement
or any other Loan Documents, in the Warrants or under or in connection with this
Amendment, including, without limitation, any document furnished in connection
with this Amendment, shall survive the execution and delivery of this Amendment
and the other Loan Documents.
     7.02 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     7.03 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or Credit Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. It is
acknowledged and agreed that Bank of America, N.A., has, as successor by merger
to LaSalle Bank National Association, succeeded to all of the respective rights
and duties of LaSalle Bank National Association as a Lender (including without
limitation as the Issuing Lender), and the Administrative Agent under the Loan
Documents.
     7.04 Certain Costs and Expenses. Without in any way limiting the generality
of Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment or any future
waiver or modification (or proposed modification or waiver whether or not
consummated), if any, of any Loan Document(s) (provided that Borrower shall

-6-



--------------------------------------------------------------------------------



 



not have to pay the allocable costs of internal legal services of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment; provided it is understood and agreed that this
parenthetical phrase shall not, and shall not be interpreted to, limit the right
of the Administrative Agent or any Lender to receive the allocable costs of
internal legal services with respect to agreements or matters other than the
preparation, negotiation, execution and delivery of this Amendment) and (ii) pay
(when invoiced) all fees of Capstone (as defined in the Modification and Limited
Waiver) incurred by the Agent in connection with this Amendment. The Borrowers
and other Credit Parties hereby agree that all findings and conclusions and
other work product of Capstone shall be protected by the attorney-client
privilege and shall not be subject to review or discovery by the Borrowers or
any other Credit Party.
     7.05 Counterparts. This Amendment may be executed and delivered by
facsimile, portable document format (“.pdf”), Tagged Image File Format (“.TIFF”)
or other electronic means of delivery and in one or more counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same instrument.
     7.06 Preliminary Statements. The Preliminary Statements set forth in this
Amendment are accurate and shall form a substantive part of the agreement of the
parties hereto.
     7.07 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     7.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other (or, in the case of the Warrants, the relationship is
that the Parent is the issuer, and the applicable Lender is the holder, of the
applicable Warrant). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Amendment or any of the other Loan
Documents or the Warrants or any related documents, and the relationship between
the Borrowers and other Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor (or, in the case of the Warrants, the
relationship is that the Parent is the issuer, and the applicable Lender is the
holder, of the applicable Warrant). The Borrowers and other Credit Parties
acknowledge that they have been advised by counsel in the negotiation, execution
and delivery of this Amendment and the other Loan Documents and the Warrants and
any related documents. No joint venture or partnership is created hereby or by
the other Loan Documents or by the Warrants or related documents or otherwise
exists by virtue of the transactions contemplated hereby or by the other Loan
Documents (or the Warrants or related documents) among the Lenders or among the
Borrowers (and other Credit Parties) and the Lenders (or the Agent). It is
acknowledged and agreed by all Lenders that each Lender is the owner of its
individual Warrant which is exercisable by such Lender at its own election. No
other Lender (or the Administrative Agent) has any obligations with respect to
the Warrant of any other Lender or for the performance or content of any other
Warrant.

-7-



--------------------------------------------------------------------------------



 



     7.09 Time is of the Essence. The parties hereto (i) have agreed
specifically with regard to the times for performance set forth herein and in
the other Loan Documents and (ii) acknowledge and agree such times are material
to this Amendment and the other Loan Documents. Therefore, time is of the
essence with respect to this Agreement and the other Loan Documents.
     7.10 Jury Trial; Indemnification. Without limiting the generality of
Sections 15.17,15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby
agreed that the terms and provisions of such Sections shall apply to this
Amendment and any transaction or matter contemplated by, in connection with or
arising out of this Amendment.
     7.11 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO (EXCEPT AS EXPRESSLY SET FORTH IN ANY SUCH AGREEMENT) SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     7.12 Final Agreement. THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE
OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS
AFFECTING THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT AND (WITH RESPECT
TO MATTERS AFFECTING THE ISSUING LENDER) THE ISSUING LENDER.
     7.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT OR ANY HEDGING
AGREEMENT WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF

-8-



--------------------------------------------------------------------------------



 



THEIR RESPECTIVE AFFILIATES OR UNDER THE WARRANTS OR ANY RELATED DOCUMENT AND/OR
(B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR RESPECTIVE
AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER CREDIT PARTY
MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT, LENDERS, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR OTHERWISE IN ANY WAY
RELATING IN ANY WAY TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, HEDGING
AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, THE WARRANTS OR ANY RELATED
DOCUMENT, ANY OTHER TRANSACTION CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS,
OR ANY ACTION OR OMISSION OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR
OTHERWISE IN ANY WAY RELATING TO ANY OF THE FOREGOING DOCUMENTS. THE BORROWERS
AND OTHER CREDIT PARTIES EXPRESSLY WAIVE ANY PROVISION OF STATUTORY OR
DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE RELEASING PARTY(IES) DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST
OR MIGHT HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED
PARTIES. NOTHING CONTAINED IN THIS PARAGRAPH SHALL, OR SHALL BE INTERPRETED TO,
IMPAIR ANY RIGHTS OF ANY BORROWER (OR OTHER CREDIT PARTY) WITH RESPECT TO ANY
DEPOSIT OR OTHER BANK ACCOUNTS OF SUCH BORROWER OR OTHER CREDIT PARTY (OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES) WITH ANY LENDER OR THE ADMINISTRATIVE AGENT.
[Remainder of Page Intentionally Left Blank]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first written above.

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
President and Chief Executive Officer     

            BALDWIN GERMANY HOLDING GMBH
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Managing Director     

            BALDWIN GERMANY GMBH
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
Managing Director     

            BALDWIN OXY-DRY GMBH
(formerly known as OXY-DRY MASCHINEN GMBH)
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
Managing Director   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            BALDWIN GRAPHIC SYSTEMS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Treasurer     

            OXY-DRY FOOD BLENDS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer     

            OXY-DRY U.K., INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President     

            BALDWIN SOUTHEAST ASIA CORPORATION
(formerly known as Oxy-Dry Asia Pacific, Inc.)
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President     

            BALDWIN AMERICAS CORPORATION
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
President     

            BALDWIN ASIA PACIFIC CORPORATION
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
President   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            MTC TRADING COMPANY
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
President     

            OXY-DRY CORPORATION
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
Vice President     

            BALDWIN EUROPE CONSOLIDATED INC.
      By:   /s/ Mark T. Becker         Name:   Mark T. Becker        Title:  
President   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BALDWIN EUROPE CONSOLIDATED B.V.
      By:   Baldwin Graphic Equipment BV            

                  By:   /s/ John P. Jordan         Name(s): John P. Jordan     
  Title:   Managing Director     

                  By:   /s/ Jacobus Willems         Name(s): Jacobus Willems   
    Title:   Managing Director     

            BALDWIN GRAPHIC EQUIPMENT B.V.
      By:   /s/ John P. Jordan         Name(s): John P. Jordan        Title:  
Managing Director     

                  By:   /s/ Jacobus Willems         Name(s): Jacobus Willems   
    Title:   Managing Director   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

           

BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke        Title:  
Vice President     

            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Anthony D. Healey         Name:   Anthony D. Healey       
Title:   Senior Vice President   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            WEBSTER BANK, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Stephen Corcoran         Name:   Stephen Corcoran       
Title:   Senior Vice President   

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            RBS CITIZENS, N.A., as Lender
      By:   /s/ Robert M. Nemon         Name:   Robert M. Nemon        Title:  
Vice President     

[Signature Page to Amendment No. 9 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
To: Bank of America, N.A., as Administrative Agent
     Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended, and as same may be further restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among BALDWIN TECHNOLOGY COMPANY,
INC., BALDWIN GERMANY HOLDING GMBH, BALDWIN GERMANY GMBH, and BALDWIN OXY-DRY
GMBH (collectively, the “Borrowers”), various financial institutions from time
to time as Lenders and BANK OF AMERICA, N.A., a national banking association (as
successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION), in its capacity as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

I.   Reports. Enclosed herewith is a copy of the [annual audited/quarterly]
report of the Parent and its consolidated Subsidiaries as at             ,     
(the “Computation Date”), which report fairly presents in all material respects
the financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Parent and its
consolidated Subsidiaries as of the Computation Date and has been prepared in
accordance with GAAP consistently applied. Also enclosed is the written
statement of Parent’s management required by Section 10.1.3 of the Credit
Agreement.   II.   Certain Financial Covenants Tests. The Parent (on behalf of
the Borrowers) hereby certifies and warrants to you and the Lenders that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:   A.   Section 11.14.1 — Minimum EBITDA for the Four Fiscal Quarter
Computation Period ending on the Computation Date:

              1.   Consolidated Net Income   $                    
 
           
2.
  Plus:*   Interest Expense   $                    
 
      income tax expense   $                    
 
      depreciation   $                    
 
      amortization   $                    
 
      Non-cash charges under FAS 142   $                    
 
      Other non-cash impairment
charges for long-term assets   $                    
 
      Non-cash write-off of previously capitalized financing costs  
$                    
 
      Restructuring charges and expenses   $                    
 
      Establishment/increase reserves for uninsured legal claims up to $100,000
  $                    
 
      Non-Cash Expenses from grant of Capital Securities   $                    
 
      Non-capitalized one-time out-of-pocket fees re Amendment No. 5  
$                    

 



--------------------------------------------------------------------------------



 



             
 
      (up to $998,000)    
 
      Non-capitalized $20,000 waiver fee, $100,000 amendment fee, $50,000
amendment fee, $25,000 amendment fee and certain legal and other fees and
expenses   $                    
 
           
 
      Severance expenses in connection with non-renewal of CEO/president’s
employment contract — up to $900,000 for all periods   $                    
 
                [Insert any applicable additions or subtractions
in good faith required by Administrative Agent
in connection with Nordson UV Acquisition]   [$                    ]
 
                [Insert any applicable addition regarding non-cash gain or
income or non-cash loss or expense from recording or marking to market the value
of the put in the Warrants]   [$                    ]
 
           

              3   Total (EBITDA)   $                    
 
            4.   Minimum required   $                    
 
           
 
  Compliant:   o Yes o No    

B.** Section 11.14.5 — Maximum Capital Expenditures for the Fiscal Year ending
June 30, 2011:

             
1.
  Capital Expenditures for such Fiscal Year   $                       
 
           
2.
  Maximum permitted   $ 1,000,000  
 
           
 
  Compliant: o Yes o No        

     The Parent (on behalf of all Borrowers) further certifies to you that no
Event of Default or Unmatured Event of Default has occurred and is continuing
[except                          ] [provide details of any Event of Default or
Unmatured Event of Default].
     The Parent (on behalf of all Borrowers) have caused this Certificate to be
executed and delivered by a duly authorized Senior Officer on
                    ,      .

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



         

 

*   For all of the following add-backs see definition of EBITDA for details and
any applicable limitations (including that add-backs (or applicable portion
thereof) can only be included to the extent deducted in determining the
Consolidated Net Income in the applicable testing period).   **   For the Fiscal
Quarters ending September 30, 2010, December 31, 2010, and March 31, 2010, this
paragraph to be changed/conformed to a calculation of Capital Expenditures in
the elapsed portion of the 2011 Fiscal Year ending with the Computation Date.

 